Filed 3/9/15 P. v. Jacobs CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B249102
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. BA394442)

         v.

ROY LEWIS JACOBS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lia Martin, Judge. Affirmed.

         David Reis Mishook, under appointment by the Court of Appeal, for
Defendant and Appellant.

         Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Michael C. Keller and Eric J. Kohm, Deputy Attorneys General,
for Plaintiff and Respondent.
      Appellant Roy Lewis Jacobs challenges his convictions for perjury, identity
theft, and false personation, arguing that the prosecution failed to prove that the
applicable statute of limitations had not run on the charges against him. We reject
his contention and affirm.


                 RELEVANT PROCEDURAL BACKGROUND
      On January 7, 2013, a nine-count amended information was filed, charging
appellant with perjury and offenses involving the misappropriation of the identity
of Dennis Egbert Tillett, Jr. The information alleged that on specified dates
between December 23, 1999 and April 15, 2008, appellant engaged in perjury in
applying for driver’s licenses and state identification cards (Pen. Code, § 118,
subd. (a)), and that on July 13, 2005, appellant engaged in identity theft and false
personation regarding Tillett (Pen. Code, §§ 530.5, subd. (a), 529; counts 7 and 9).1
Accompanying the charges were allegations that appellant had been convicted of
two serious felonies under the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)), and had served prison terms for four prior felony convictions
(§ 667.5, subd. (b)). For purposes of the applicable statute of limitations (§§ 801.5,
803, subd. (c)), the information alleged that the offenses were not discovered until
March 7, 2011. Appellant pleaded not guilty and denied the special allegations.
      The trial was bifurcated with respect to the special allegations regarding
appellant’s prior convictions. After a jury found appellant guilty on all counts, the
trial court found the allegations under the Three Strikes law to be true, and found
the prior prison term allegations not to be true. Appellant was sentenced to a total
term of 13 years in prison.


1     All further statutory citations are to the Penal Code.




                                             2
                                      FACTS
      A. Prosecution Evidence
      Dennis Egbert Tillett, Jr., testified that he was acquainted with appellant
through a sibling. According to Tillett, he first obtained a California class C
driver’s license in 1998. Thereafter, he maintained the same residence, and
renewed his license by visiting the offices of the California Department of Motor
Vehicles (DMV). In 2007, Tillett applied for a California class B driver’s license,
but retained his class C license.
      In June 2010, Tillett’s insurance company told him that his premiums were
to increase because he had several driving tickets. When he obtained the tickets,
he discovered that they had been issued in Long Beach, which he did not visit.
Tillett notified his local police department and the DMV. Later, in December
2010, he filed a report regarding the tickets with the Los Angeles Police
Department.
      In investigating the tickets, Tillett learned that a Nevada driver’s license had
been issued in his name, although he had applied for no such license. In December
2010, he went to the office of the Nevada Department of Motor Vehicles in Las
Vegas, where he spoke to an investigator regarding the driver’s license in his
name. When the investigator showed Tillett a photograph of the person who had
applied for the license, Tillett recognized that person as appellant. The Nevada
Department of Motor Vehicles suspended the license.
      In early 2011, after returning to California, Tillett met with DMV
Investigator Avo Hagopian. Hagopian testified that on March 7, 2011, Tillet came
to his office and filed a complaint regarding the theft of his identity. According to
Hagopian, although Tillett knew that a Nevada driver’s license had been
fraudulently obtained in his name, he was unaware of any similarly fraudulent
California driver’s license.

                                          3
      Hagopian further testified regarding the procedure for obtaining a California
driver’s license or identification card at a DMV office. An applicant first
completes a DL-44 application form with the assistance of a DMV “technician.”
Aside from requesting certain personal information, the DL-44 form requires
applicants to state whether they have applied for a driver’s license or identification
card under another name within the previous ten years. Following a review of the
completed DL-44 form by the technician and a DMV manager, the applicant signs
the form, and thereby executes a declaration under penalty of perjury that the
information provided on the form is true. The applicant is then directed to a
second DMV technician at the “camera window,” where the applicant’s “soundex”
photo and thumbprint are taken.
      According to Hagopian, after meeting with Tillett, he secured Tillett’s prior
DL-44 applications and soundex photos, and contacted the Nevada Department of
Motor Vehicles. After noticing that the soundex photo relating to a July 13, 2005
DL-44 form did not match Tillett’s other soundex photos, Hagopian asked Tillett
to visit his office. Tillett identified appellant as the person shown in the July 13,
2005 soundex photo. Hagopian then obtained appellant’s prior DL-44 forms and
soundex photos under the name “Roy Lewis Jacobs.” In examining appellant’s
DMV’s records and other available information, Hagopian learned that appellant
had also completed DL-44 forms using the name “Albert Eddie Jacobs.”
      Hagopian’s investigation disclosed the following conduct by appellant. In
1993, appellant obtained a driver’s license in his own name. Thereafter,
commencing in 1999, appellant secured a total of seven driver’s licenses and
identification cards using three names, while stating on the pertinent DL-44 forms
that within the previous ten years, he had never submitted applications under
another name. In 1999 and 2000, appellant obtained a driver’s license in the name
of “Albert Eddie Jacobs,” and then obtained two duplicate driver’s licenses in his

                                           4
true name (counts 1 through 3). In early 2005, appellant secured an identification
card in the name of “Albert Eddie Jacobs” and a duplicate driver’s license in his
true name (counts 4 and 5). On July 13, 2005, appellant applied for, and obtained,
a driver’s license in Tillett’s name (counts 6, 7, and 9). Later, on April 15, 2008,
appellant secured a duplicate driver’s license in his true name (count 8).2


       B. Defense Evidence
       Appellant presented no evidence.


                                     DISCUSSION
       Appellant contends the charges against him were time-barred under section
801.5, which states the limitations period applicable to his crimes. He argues that
there is insufficient evidence to support the jury’s determination that the
underlying action was initiated within the limitations period.


       A. Governing Principles
       Section 801.5 provides that the prosecution of the offenses charged against
appellant “shall be commenced within four years after discovery of the
commission of the offense.” (§§ 801.5, 803, subd. (c).) Although the Penal Code
does not specify whose discovery of the offense triggers the limitations period,
“case law holds that the limitations period begins running on the date either the
‘victim’ or responsible ‘law enforcement personnel’ learn of facts which, if


2      The prosecution also submitted testimony from Angela Hilliard, a fingerprint
expert, who stated that the fingerprints relating to the applications in appellant’s true
name and in Tillett’s name matched appellant’s fingerprints, but that the fingerprints
relating to the applications in the name of “Albert Eddie Jacobs” were from a different
person.



                                             5
investigated with reasonable diligence, would make that person aware a crime had
occurred.” (People v. Moore (2009) 176 Cal.App.4th 687, 692, italics deleted,
quoting People v. Kronemyer (1987) 189 Cal.App.3d 314, 330-331, italics deleted,
disapproved on another ground in People v. Whitmer (2014) 59 Cal.4th 733, 742.)
Under this principle, the crucial determination is not the date on which the crime
was actually discovered, but the date on which “law enforcement authorities or the
victim had actual notice of circumstances sufficient to make them suspicious of
[the offense,] thereby leading them to make inquiries which might have revealed
the [offense].” (People v. Zamora (1976) 18 Cal.3d 538, 571-572, italics deleted;
People v. Wong (2010) 186 Cal.App.4th 1433, 1444-1445.)
      At trial, the prosecution had the burden of showing by a preponderance of
the evidence that the charged offenses were committed within the limitations
period. (People v. Lopez (1997) 52 Cal.App.4th 233, 248.) The jury was
instructed with a modified version of CALCRIM No. 3410, which stated that with
the exception of count 8 -- which alleged that on April 15, 2008, appellant engaged
in perjury in applying for a driver’s license -- appellant could not be convicted of
the crimes charged against him if they should have been discovered more than four
years prior to the action’s commencement on February 28, 2012. We review the
jury’s findings regarding the timeliness of the charges for the existence of
substantial evidence. (People v. Wong, supra, 186 Cal.App.4th at p. 1444.)


      B. Analysis
      Appellant maintains the prosecution failed to prove that the charges against
him were asserted within the limitations period, arguing that the evidence at trial
showed that DMV employees should have discovered his criminal conduct in 2005




                                          6
or 2007, more than four years before the underlying action commenced. As
explained below, we reject his contention.3
       Appellant’s challenge fails for two reasons. Regarding his conviction on
count 8, the evidence at trial established that appellant committed the pertinent
offense on April 15, 2008, less than four years prior to the commencement of the
underlying action on February 28, 2012. As appellant does not dispute the date of
the crime or the commencement of the action, the action was not untimely with
respect to count 8. (People v. Price (2007) 155 Cal.App.4th 987, 996.) Regarding
appellant’s convictions on the remaining counts, the evidence at trial supports the
reasonable inference that no victim or law enforcement official should have known
of appellant’s crimes earlier than June 2010, when Tillett first discovered the
tickets issued in Long Beach.4
       Appellant contends the DMV had notice of his criminal conduct on July 13,
2005, when he obtained a driver’s license in Tillett’s name, or in 2007, when
Tillett sought a class B license in his own name. His arguments rely on
Hagopian’s testimony regarding the information available to DMV employees
processing DL-44 forms. At trial, Hagopian stated that the DMV employees who
process a request for a driver’s license or identification card have limited access to
the applicant’s prior DMV records. If the applicant has previously applied for a
driver’s license or identification card, the DMV employees have access solely to


3       In addition to asserting a defense under section 801.5 at trial, appellant raised that
defense in a pretrial motion to set aside the second amended information (§ 995), which
the trial court denied. As appellant has not challenged that ruling, he has forfeited any
contention of error regarding it.
4      Because June 2010 is within the limitations period, it is unnecessary for us to
identify precisely when appellant’s crimes should have been discovered, for purposes of
section 801.5.




                                               7
the applicant’s most recent personal information; furthermore, only the technician
at the “camera window” can view the soundex photo relating to the most recent
DL-44 form.
      Noting Hagopian’s testimony, appellant argues that on July 13, 2005, the
pertinent DMV technician processing his application under Tillett’s name should
have recognized that he was not Tillett due to discrepancies between his
appearance and Tillett’s prior soundex photo. Similarly, appellant argues that in
2007, the DMV technician processing Tillett’s application for a class B license
should have recognized that Tillett was not the person in the soundex photo
relating to the July 13, 2005 application.
      These arguments misapprehend our review for substantial evidence. We do
not engage in independent factfinding, but instead affirm the jury’s determinations
if they are supported by any logical inferences grounded in the evidence. (People
v. Rodriguez (1999) 20 Cal.4th 1, 11-14.) Here, the record supports reasonable
determinations that the facts available to the DMV employees in 2005 and 2007
triggered no inquiry into potential criminal activity.
      In view of Hagopian’s testimony, on each occasion, the pertinent DMV
technician was required to compare the applicant’s actual appearance with a single
soundex photo and accompanying physical description. Thus, on July 13, 2005,
when appellant sought a driver’s license in Tillett’s name, the DMV technician had
access only to Tillett’s soundex photo and physical description relating to the most
recent DL-44 form, which was dated March 1999. Similarly, in 2007, when Tillett
applied for a class B license, the DMV technician had access only to appellant’s
soundex photo and physical description relating to the July 13, 2005 DL-44 form.
      Under those circumstances, those DMV employees reasonably failed to
distinguish appellant from Tillett. To begin, we note that their faces manifest a
strong resemblance, as shown by Tillett’s 2007 soundex photo and appellant’s July

                                             8
13, 2005 soundex photo. The photos display oval-faced individuals with similar
complexions, eyes, hair, and other features. Although Tillett’s face is fuller, that
difference is attributable to a difference in weight: whereas Tillett specified his
weight in 2007 as 375 pounds, appellant -- in the name of Tillett -- claimed to
weigh 325 pounds on July 13, 2005. Furthermore, both men are tall: Tillett’s
2007 physical description identifies his height as six feet four inches, and
appellant’s DMV records in his true name and in the name of “Albert Eddie
Jacobs” identify his height variously as six feet two inches or six feet three inches.
      The jury thus reasonably found that the pertinent DMV technicians lacked
notice of appellant’s misconduct. In 2007, Tillett stated that he was six foot four
inches tall and weighed 375 pounds. The DMV technician processing Tillett’s
2007 DL-44 form had access only to appellant’s July 13, 2005 soundex photo and
the related physical description, which stated that Tillett was six feet five inches
tall and weighed 325 pounds. In view of the resemblance between appellant and
Tillett, those minor differences triggered no reasonable suspicion of a crime.
(People v. Petronella (2013) 218 Cal.App.4th 945, 957 [for purposes of section
801.5, minor discrepancies in defendant’s payroll records noted by employees of
quasi-governmental agency did not constitute notice of defendant’s financial
crimes].)
      The same is true regarding the pertinent DMV technician who processed
appellant’s July 13, 2005 application in Tillett’s name, even though Tillett’s March
1999 application and soundex photo were not admitted into evidence. In view of
the evidence submitted at trial, the jury could reasonable infer that the DMV
technician had access only to Tillett’s March 1999 soundex photo and a related
physical description akin to Tillett’s 2007 description. Because appellant
resembles Tillett, any dissimilarities between the person in the photo and appellant
were reasonably attributed to aging and changes in weight (if any).

                                           9
      In a related contention, appellant argues that the DMV technicians, who
were trained to detect false applications, had adequate notice of criminal activity
because Hagopian, in reviewing Tillett’s DMV records, recognized that the July
13, 2005 soundex photo did not depict Tillett. However, Hagopian and the DMV
technicians were not similarly situated in terms of training or in the facts available
to them. According to Hagopian, DMV technicians who process DL-44 forms do
not receive training comparable to that given DMV criminal investigators. More
important, Hagopian identified the anomalous July 13, 2005 soundex photo only
after being alerted to the potential fraud and reviewing Tillett’s entire DMV record,
which included DL-44 forms completed in 1998, 1999, 2005, and 2007, and the
related soundex photos. In contrast, the DMV technicians had access only to the
then-most recent soundex photo and physical description of Tillett. As explained
above, the jury reasonably concluded that the minor discrepancies between that
information and the applicant’s visible appearance were insufficient to alert the
DMV employees to appellant’s criminal misconduct. In sum, there is sufficient
evidence to support the jury’s determination that the offenses charged against
appellant were not time-barred.




                                          10
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, J.


We concur:




EPSTEIN, P. J.



COLLINS, J.




                                     11